Citation Nr: 1205677	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served from January 1950 to January 1954 and from March 1954 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the current bilateral hearing loss disability is attributable to noise exposure in service or otherwise due to service and a compensably disabling sensorineural hearing loss was not demonstrated within one year of the Veteran's discharge from active duty.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Hearing Loss

The Veteran states that service connection for bilateral hearing loss is warranted, as he had 20 years of noise exposure in service, which caused his current bilateral hearing loss disability.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss (a disease of the central nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. at 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for bilateral hearing loss.  There is evidence that both supports the Veteran's claim and is against the claim; however, the Board finds that the evidence against the claim is more probative because of the detailed rationale the examiner provided.  The reasons for this determination follow.

The service treatment records show audiogram results from 1956 to 1970.  While there were positive numbers reported in several thresholds (ranging from 5 to 15 decibels over the years in service), all of these show normal hearing.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  For example, an April 1956 Report of Medical Examination shows that the Veteran's decibel loss ranged from 0 decibels to 15 decibels when converted from ASA units.  See Item # 71.  March 1964 and March 1967 Reports of Medical Examination shows the Veteran's decibel loss ranged from -5 to 5 when converted from ASA units.  See Item # 71.  March 1967 and March 1968 Reports of Medical History completed by the Veteran at those times show he denied any history of hearing loss.  See Item # 20.  The January 1970 Report of Medical Examination shows the decibel loss ranged from 0 to 15 decibels.  

The first documentation of hearing loss following service discharge was in 1983.  There, the examiner noted that the Veteran had hit his head and had some tinnitus affecting the right ear.  The examiner stated that examination showed that air conduction was greater than bone conduction bilaterally.  He concluded that he suspected that the Veteran had neurosensory hearing loss but he was unsure of the exact etiology.  This was more than 10 years following service discharge.  Thus, there is no competent evidence that sensorineural hearing loss was manifested to a compensable degree within one year following service discharge.

In a March 2008 private medical opinion, the examiner noted the Veteran's noise exposure in service (stating it had occurred over 20 years).  The Veteran reported he had used hearing protection while in service.  He noted he had hunted many years ago without hearing protection.  The audiologist stated that given the configuration and severity of the Veteran's hearing loss that it was at least as likely as not that the bilateral hearing loss was secondary to military service.  However, in a July 2008 VA audiological evaluation report, the audiologist reviewed all of the Veteran's service treatment records and the hearing tests that were conducted from 1956 to 1970.  She concluded that it was less likely as not that the Veteran's military noise exposure caused his hearing loss.  She stated the following as to her rationale:

This opinion is based on the fact that his separation evaluation along with all hearing tests performed while in the military documented his hearing as normal for both ears.  Therefore, his hearing loss had to begin after he was discharged from service.  Once an individual is removed from the noise source, the effects of that noise on one's hearing ceases (I[nstitute ]O[f ]M[edicine] report 2005).  Thus, the noise (in this case military noise) cannot cause any further progression on the hearing.

The VA examiner noted that the Veteran's hearing showed a threshold shift when comparing initial audiograms to his discharge audiogram, which supported some change to his auditory system.  She concluded that based upon this fact and the Veteran's in-service noise exposure, provided evidence that may have contributed to the Veteran's tinnitus.  (Service connection for tinnitus has been granted.  See July 2008 rating decision.)

As stated above, the Board finds that the opinion against the claim is more probative.  The examiner clearly reviewed all of the audiograms performed in service, which covered a 14-year-period, and concluded that the Veteran's hearing loss was less likely as not due to service.  She explained that once the individual was removed from the noise exposure that the effects of that noise exposure ceased.  She cited to a 2005 report by the Institute of Medicine to support her conclusion.

On the other hand, in the March 2008 medical opinion, the audiologist did not indicate whether she had reviewed the service treatment records.  She also did not explain how the configuration and severity of the Veteran's hearing loss caused her to conclude that it was secondary to noise exposure in service.  She had noted in her examination report that the Veteran wore ear protection in service and that he had hunted after service without hearing protection.  She did not address how she determined that the noise exposure that caused the Veteran's hearing loss was only that which he was exposed to during service as opposed to noise exposure after service.

To reiterate, the Board finds that the July 2008 VA medical opinion outweighs the March 2008 private opinion as a result of the VA audiologist reviewing the service treatment records and providing a rationale for her opinion, which was based upon a medical report and the specific evidence in the claims file.  

There are two other opinions in the record, but neither examiner provided a rationale for the opinion, and one examiner's opinion was, at best, speculative.  Specifically, an October 2000 private record shows the examiner wrote, "P[atien]t may be service connected for hearing."  This is insufficient to provide a nexus to service for two reasons.  One, it is speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not,' and is too speculative to establish medical nexus).  Two, it provides no rationale for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  In a March 2005 private record, the examiner entered an impression of bilateral sensorineural hearing loss secondary to auditory trauma (the Veteran reported only the in-service noise exposure) and presbycusis.  Without a rationale, this medical opinion is accorded no probative value.  Id.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with this claim because the preponderance of the evidence is against the claim for service connection for hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In a May 2008 letter, VA apprised the Veteran of the information and evidence necessary to establish his claim for service connection.  He was advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how VA establishes disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that the Veteran has been provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claim for service connection.  As an aside, the Board notes that the Veteran has demonstrated he has actual knowledge of the evidence necessary to substantiate his claim because he has submitted a positive medical opinion in connection with his claim, where the examiner attributed current hearing loss to in-service noise exposure.

Regarding the duty to assist, VA obtained private medical records.  Service treatment records had been of record previously.  VA provided the Veteran with a VA examination and obtained a medical opinion, which opinion was based upon a review of the claims file and medical principles.  

The Board notes that following the July 2009 statement of the case, VA received VA treatment records dated from 2008 to 2009, which appear to have not been considered by the agency of original jurisdiction in connection with the Veteran's claim.  The reason the Board has come to this conclusion (that they were not considered) is because (1) the July 2008 statement of the case does not include VA treatment records in the list of evidence it considered and (2) they are dated after the statement of the case was issued.  Because it appears the agency of original jurisdiction has not reviewed the records, the Board must consider whether the Veteran would be prejudiced by the Board considering this evidence in the first instance.

It is unclear whether these records were associated with the claims file before or after the case was certified to the Board.  See 38 C.F.R. §§ 19.37(a), 20.1304(c) (2011).  Under § 19.37(a), which addresses the receipt of evidence before a case is certified, it states that when additional evidence is received, the agency of original jurisdiction will issue a supplemental statement of the case "unless the additional evidence received duplicates evidence previously of record which was discussed in the Statement of the Case or the additional evidence is not relevant to the issue [] on appeal."  Under § 20.1304(c), which addresses the receipt of evidence after a case is certified to the Board, it states that any pertinent evidence, which has not been considered by the agency of original jurisdiction, must be referred back to the agency of original jurisdiction unless (1) a waiver by the appellant or the representative is received or (2) the claim may be fully allowed.

The additional evidence associated with the claims file consists of VA treatment records dated from 2008 to 2009.  Some of these records pertain to the Veteran's hearing loss and show that the Veteran has a current hearing loss disability and wears hearing aids.  See September 2008, June 2009, and July 2009 treatment records.  The Board finds that, whichever regulation applies in this case, it may decide the issue on appeal without referring the evidence back to the agency of original jurisdiction or seeking a waiver.  See 38 C.F.R. §§ 19.37(a), 20.1304(c).  The reasons for this determination follow.

Considering § 19.37, the Board finds that the additional records duplicate evidence that was already in the claims file at the time of the July 2008 statement of the case.  Specifically, the evidence of record had already established that the Veteran had a current hearing loss disability and wore hearing aids.  See March 2005 private medical record (showing the Veteran was wearing a hearing aid); March 2008 private medical record (showing current hearing loss); and July 2008 VA examination report (showing current hearing loss as contemplated by 38 C.F.R. § 3.385).  Thus, these additional records duplicate prior evidence.  Additionally, the Board finds that the additional VA treatment records are not relevant to the specific issue in this case, which is whether the current hearing loss is related to in-service noise exposure.   None of these VA treatment records address the etiology of the Veteran's hearing loss.  Therefore, the Board finds that they are not relevant to the issue on appeal.

Considering § 20.1304(c), the Board finds that the additional evidence is not "pertinent" to the claim for the same reason it finds that the evidence is not relevant to the issue on appeal.  The evidence does not address the etiology of the Veteran's hearing loss, which is the crux of the issue on appeal.  To reiterate, whether the Veteran has a hearing loss disability is not at issue; rather, it is whether the current hearing loss disability is related to in-service noise exposure.  These records merely confirm that the Veteran has a hearing loss disability and wears hearing aids.  Therefore, the Board finds that the additional evidence does not need to be referred to the agency of original jurisdiction for issuance of a supplemental statement of the case or that a waiver must be obtained.  See 38 C.F.R. §§ 19.37(a), 20.1304(c).

The Board is satisfied that VA has sufficiently discharged its duty to assist in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


